Exhibit 10(xiv)

DEBT SETTLEMENT AGREEMENT

 

Agreement made on September 28, 2007 between Zypam Ltd., a company formed in
Belize with offices located 35a Jasmine Court, Regent Street, Belize City,
Belize referred to as Creditor and SunVesta, Inc. with offices located at 76B
Zugerstrasse 76b, CH-6341, Baar, Switzerland referred to as Debtor.

 

SECTION ONE

ACKNOWLEDGEMENT OF EXISTING OBLIGATION

 

The parties acknowledge that Debtor is at present indebted to Creditor in the
sum of $77,519 due to loans provided by Creditor to Debtor during 2006.

 

SECTION TWO

AGREEMENT FOR DIFFERENT METHOD OF PAYMENT

 

Debtor and Creditor desire and agree to provide for the payment of the
above-stated indebtedness in accordance with terms and provisions different
from, and in substitution of, the terms and obligations of loan repayment as
described in Section One above.

 

SECTION THREE

CONSIDERATION

 

In consideration of the mutual promises contained in this Agreement, Debtor and
Creditor agree as follows:

 

 

a.

Method of Payment: Debtor agrees to pay to Creditor and Creditor agrees to
accept from Debtor, in full satisfaction of $77,519 of the indebtedness
described in Section One, above, 43,066 shares of Debtor’s common stock, valued
at $2.20 a share, as consideration for the debt owed to Creditor due to loans
provided by Creditor to Debtor.

 

b.

Satisfaction: On execution of this Agreement and Debtor’s board of directors
resolution authorizing the issuance of 43,066 shares of Debtor’s common stock to
Creditor provided for in Section Three (a) above, the original indebtedness of
Debtor to Creditor, as described in Section One, above, will be forever
cancelled and discharged.

 

In witness whereof, the parties have executed this Agreement in Baar,
Switzerland on the date first mentioned above.

 

SunVesta, Inc.

 

/s/ Thomas Meier

By: Thomas Meier, Chief Executive Officer

 

Zypam Ltd.

 

/s/ Beat Kranz

By: Beat Kranz, Director

 

 

 